United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3244
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Hala Alalewi,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: July 31, 2020
                               Filed: August 5, 2020
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Hala Alalewi appeals the sentence imposed by the district court1 after Alalewi
pleaded guilty to fraud offenses. Her counsel has filed a brief under Anders v.

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
California, 386 U.S. 738 (1967), seeking leave to withdraw and acknowledging an
appeal waiver in Alalewi’s plea agreement.

      We will enforce the appeal waiver in this case because we conclude that the
waiver is valid, enforceable, and applicable to this appeal. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc). Further, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel leave to withdraw, and dismiss this appeal.
                     ______________________________




                                          -2-